                    UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MAINE


Gregory Paul Violette

      v.                             Case No. 2:19-cv-417-JAD

Bryce Turgeon, Kate Phillips, and
United States Probation and Pretrial
Services


                      REPORT AND RECOMMENDATION

     Before the court is plaintiff Gregory Paul Violette’s

motion to amend the complaint (Doc. No. 24).      That filing

asserts:

     1.     Defendants took steps to have the district judge in

     United States v. Violette, No. 1:00-r-00026-GZS (D. Me.),

     sentence Mr. Violette for violating the conditions of his

     supervised release, although, Mr. Violette argues, a “jury

     should [have] sentenced me” 1; and

     2.     Mr. Violette’s damages have included lost retirement

     income, loss of access to his family, and the deterioration

     of his mental health, for which he asserts he needs more

     medication that he has not received yet.

     Mr. Violette’s motion to amend may be denied on grounds of


     1The court in Mr. Violette’s federal prosecution imposed a
27-month sentence of imprisonment after Mr. Violette admitted to
the revocation charges. See April 16, 2019 Minute Entry &
Revocation Jt., Violette, No. 1:00-r-00026-GZS (D. Me. Apr. 16,
2019) (ECF Nos. 206, 208).
futility.   See Parker v. Landry, 935 F.3d 9, 13 (1st Cir. 2019);

see also 28 U.S.C. § 1915(e)(2).     The assertions in Mr.

Violette’s motion to amend do not state any claim upon which

relief can be granted in this case.

     Mr. Violette has failed to state any actionable claim that

the defendants in this case are liable for the district judge’s

imposition of his revocation judgment and sentence.    See Heck v.

Humphrey, 512 U.S. 477, 487 (1994) (courts must dismiss claims

under 42 U.S.C. § 1983 if judgment in plaintiff’s favor would

necessarily imply invalidity of conviction or sentence that has

not been invalidated); Harris v. Fulwood, 611 F. App’x 1, 2

(D.C. Cir. 2015) (Heck barred Bivens claims seeking damages for

revocation of parole, where parole revocation had not been

invalidated in any prior proceeding).

     As to Mr. Violette’s need for medication, such a claim is

not sufficiently related to the issues in this case to be joined

and allowed to proceed here.   See generally Wheeler v. Wexford

Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012) (“a

plaintiff may put in one complaint every claim of any kind

against a single defendant, . . . but a complaint may present

claim #1 against Defendant A, and claim #2 against Defendant B,

only if both claims arise ‘out of the same transaction,

occurrence, or series of transactions or occurrences’”

(citations omitted)).   And any issue regarding the damages Mr.


                                 2
Violette attributes to his imprisonment is pertinent only if Mr.

Violette were to state a claim upon which relief can be granted

in this action, which has not yet occurred in this case.

      Accordingly, the district judge should deny the motion to

amend (Doc. No. 24).   Objections to this Report and

Recommendation must ordinarily be filed within fourteen days of

receipt of this notice.   See Fed. R. Civ. P. 72(b)(2).    That

fourteen-day deadline has been extended for an additional thirty

days by General Order 2020-2, issued by Chief Judge Jon D. Levy

on March 18, 2020.   Failure to file objections within the

specified time (by May 18, 2020), waives the right to appeal the

district court’s order.   See Santos-Santos v. Torres-Centeno,

842 F.3d 163, 168 (1st Cir. 2016).



                               __________________________
                               Andrea K. Johnstone
                               United States Magistrate Judge

April 3, 2020

cc:   Gregory Paul Violette, pro se




                                 3
